Citation Nr: 0306587	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for retropatellar 
compression syndrome of the right knee, status post right 
high osteotomy, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for retropatellar 
compression syndrome of the left knee, to include the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from October 1983 to July 
1988, with four years, one month, and 14 days of prior active 
service, and six months and twelve days of prior unverified 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the evaluation of the 
rating of the veteran's retropatellar compression syndrome of 
the right knee (right knee retropatellar compression 
syndrome) and retropatellar compression syndrome of the left 
knee (left knee retropatellar compression syndrome) to 10 
percent each, effective May 18, 1998.  The veteran perfected 
a timely appeal of this determination to the Board.

In a September 1999 rating decision, the RO increased the 
evaluation of the veteran's right knee retropatellar 
compression syndrome to 30 percent, effective May 18, 1998; 
however, because the increase in the evaluation does not 
represent the maximum rating available for the disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

When this matter was initially before the Board in October 
2000, it was remanded for further development and 
adjudication, to include whether separate evaluations were 
warranted for the veteran's bilateral degenerative joint 
disease and right knee scar; the Board also instructed the RO 
to consider whether an extraschedular evaluation was 
warranted.  Thereafter, in an October 2002 decision, the RO 
granted separate 10 percent evaluations for the veteran's 
right and left degenerative joint disease, effective May 18, 
1998.  

In the October 2000 rating decision, the RO also granted 
service connection for a right knee scar, on the basis that 
it was secondary to his right knee retropatellar compression 
syndrome, and assigned a separate 10 percent evaluation under 
Diagnostic Code 7804, effective May 18, 1998.  The veteran 
was notified of this determination later that same month but 
to date has not expressed disagreement and thus no claim 
relating to the veteran's right knee scar is before the 
Board.

Thereafter, in a February 2003 rating decision, the RO 
determined that its October 2002 rating action was clearly 
and unmistakably erroneous in not increasing the evaluation 
of his left knee retropatellar compression syndrome to 30 
percent, effective May 18, 1998.  

In light of the foregoing, the Board has recharacterized the 
issues on appeal as indicated on the title page, and in this 
decision will adjudicate whether increased ratings are 
warranted for the veteran's right knee retropatellar 
compression syndrome, left knee retropatellar compression 
syndrome, right knee degenerative joint disease and left knee 
degenerative joint disease.

The veteran also perfected an appeal regarding the recoupment 
of service connected compensation benefits based on the 
receipt of severance pay from the military; however, in a 
November 1999 statement, the veteran specifically withdrew 
that appeal, and thus this issue is also no longer before the 
Board.  

Finally, in an October 2002 statement, the veteran's 
representative reported that the veteran was prescribed anti-
depressant medications to treat his pain and sleep 
impairment, which reportedly stemmed from his service-
connected disabilities.  The Board interprets this statement 
as an informal claim of secondary service connection for 
psychiatric disability.  To date it has not been considered 
by VA and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee retropatellar compression 
syndrome is productive of no more than severe recurrent 
subluxation and lateral instability.

3.  The veteran's left knee retropatellar compression 
syndrome is productive of no more than severe recurrent 
subluxation and lateral instability.

4.  The veteran's right knee degenerative joint disease is 
manifested by impairment other than recurrent subluxation and 
lateral instability that results in chronic and recurrent 
pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's right knee arthritis 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

5.  The veteran's left knee degenerative joint disease is 
manifested by impairment other than recurrent subluxation and 
lateral instability that results in chronic and recurrent 
pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's left knee arthritis is 
not shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 30 
percent for right knee recurrent subluxation and lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2002)

2.  The criteria for the assignment of a separate evaluation 
in excess of 10 percent rating for functional loss and 
limitation of motion due to right knee degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 
5261 (2002); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

3.  The criteria for a separate evaluation in excess of 30 
percent for left knee recurrent subluxation and lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2002)

4.  The criteria for the assignment of a separate evaluation 
in excess of 10 percent rating for functional loss and 
limitation of motion due to left knee degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 
5261 (2002); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased ratings for his right knee 
retropatellar compression syndrome, left knee retropatellar 
compression syndrome, right knee degenerative joint disease 
and left knee degenerative joint disease, and that the 
requirements of the VCAA have in effect been satisfied.

In August 1998, July 1999, March 2000 and February 2002, the 
veteran was afforded VA examinations to determine the nature 
and extent of the manifestations of his right and left knee 
disabilities.  In addition, in April 2000, an examiner 
drafted an addendum to the March 2000 VA examination report.  
Further, he and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  In February 2001 and October 2002 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  Further, in a May 2001 letter to the 
veteran, the RO explained the requirements governing the 
assignment of extraschedular evaluations.  In addition, the 
veteran has indicated that he receives all his treatment at 
the Syracuse, New York, VA Medical Center, and the RO has 
associated with the claims folder the records of his 
treatment at that facility.  By way of the aforementioned 
documents, the veteran was specifically informed of the 
cumulative evidence of record, as well as what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In a January 1989 rating decision, the RO established service 
connection for retropatellar compression syndrome of the 
right and left knees and assigned separate noncompensable 
evaluations for each of these conditions under Diagnostic 
Code 5257, effective July 12, 1988.  The characterization and 
evaluation of these disabilities remained in effect when the 
veteran, maintaining that they had worsened, submitted this 
claim seeking increased rating in May 1998.  In doing so, the 
veteran reported that he was receiving care for his right and 
left knee conditions at the Syracuse, New York, VA Medical 
Center, and he requested that the RO review the records of 
his treatment at that facility.

In an effort to assist the veteran, the RO obtained records 
of his treatment at that facility, dated from January 1997 to 
June 1998.  These entries show that the veteran was seen on 
numerous occasions for various right and left knee 
complaints, and that he suffered from locking, crepitus, 
pain, and stiffness, even on sitting, but no instability.  
Further, the examiners indicated that he has arthritis in 
each knee and described his range of motion as "good."  
These records also reflect that he was treating the 
conditions with Ibuprofen.

In August 1998, the veteran was afforded a formal VA joints 
examination to assess the nature and severity of his right 
and left knee conditions.  The physician noted the pertinent 
history of the veteran's knee disabilities.  During the 
examination, the veteran complained of having bilateral knee 
pain that was aggravated by climbing, running or long periods 
of physical labor.  In addition, he reported having swelling 
at the medial aspects of each knee and that he used Motrin to 
treat the pain.

The examination revealed that the veteran walked with a 
normal gait and that he had no effusion or swelling of either 
knee.  In addition, the physician indicated that range of 
motion was normal, bilaterally.  There was tenderness only at 
the medial aspect of the knees and at the medial collateral 
ligaments.  The examination disclosed no evidence of joint 
instability of either knee and the Draw sign, Apley's 
compression test and McMurray test were all negative.  In 
addition, the physician noted that X-rays taken in May 1998 
showed that he had narrowing of the medial joint spaces, 
particularly on the right, and some degenerative changes.  

Following the examination, the physician commented that there 
was no evidence of knee joint instability or meniscus injury 
to either knee.  He added, however, that the veteran was 
receiving regular treatment at the Syracuse, New York, VA 
Medical Center, and noted that he was scheduled to receive an 
injection there later that day to control his knee pain.

Based on the above evidence, in a November 1998 rating 
action, the RO increased the evaluations of the veteran's 
right retropatellar compression syndrome and left 
retropatellar compression syndrome to 10 percent each under 
Diagnostic Code 5261, effective May 18, 1998.  The veteran 
appealed, arguing that his knee conditions were much more 
severely disabling than reflected by the 10 percent ratings.  
In support, he contended that despite receiving injections to 
treat the pain, he had significant bilateral impairment that 
precluded him from "functioning in the ordinary conditions 
of daily life" and inhibited his ability to work because he 
was unable to ascend stairs, lift, carry, or squat.  In 
addition, the veteran reported that, despite his age, he was 
a candidate for knee replacement surgery.  Further, he cited 
38 C.F.R. § 4.40 and 4.45 as well as his knee arthritis and 
maintained that a higher rating was warranted.

In a January 1999 report, a VA examiner indicated that the 
veteran had degenerative joint disease of each knee.  The 
physician reported that the veteran had participated in a 
blind study examining the results of knee injections to 
rebuild the cartilage in his knees.  The examiner described 
the veteran condition as "bone on bone" and stated that he 
fainted three of the five times the injections were 
administered.  Further, the examiner indicated that the 
veteran had achieved no improvement in his symptoms.  
Finally, he noted that the veteran took 600 mg of Ibuprofen 
twice daily to treat his pain.

In April 1999, the veteran had a right knee partial medial 
meniscectomy and chondroplasty.  In a July 1999 outpatient 
entry, the surgeon indicated that the veteran had right knee 
flexion to 120 degrees and extension to zero degrees and that 
he had a varus deformity, and that he had consented to 
undergo a second surgery; later that month, the veteran had a 
right high tibial osteotomy.

In late July 1999, the veteran was afforded another formal VA 
joints examination.  At the outset of the report, the 
physician noted the veteran's pertinent medical history, 
including the April and July 1999 right knee surgeries.  The 
veteran complained of having bilateral knee pain with 
clicking and locking of the knees.  The examination disclosed 
that he had right knee extension to 15 degrees and flexion to 
85 degrees, and left knee extension to 5 degrees and flexion 
to 125 degrees.  In addition, the physician indicated that 
the veteran used crutches and had a 16-centimeter, "L-
shaped" scar on the distal lateral border of the right knee.  
The examination further revealed that he walked with an 
antalgic gait favoring his right side and a left varus 
malalignment, with right knee swelling.  The physician 
further stated that the veteran had bilateral clicking, 
crepitus and tenderness in his knees, and that he had 
decreased sensation in the area surrounding the right knee 
scar.  The diagnosis was bilateral degenerative joint disease 
of the knees and left varus malalignment.  Finally, with 
respect to the veteran's weakened motion, incoordination and 
fatigability, he stated that could not quantify additional 
range of motion loss during flare-ups of the conditions.

Based on the above evidence, in a September 1999 rating 
decision, the RO recharacterized the veteran's right knee 
condition as retropatellar compression syndrome with 
degenerative joint disease and status post right high tibial 
osteotomy and increased the evaluation of the disability to 
30 percent under Diagnostic Code 5299-5257, effective May 18, 
1998.  In addition, as a consequence of the veteran's second 
right knee surgery, based on medical evidence showing that he 
was unable to work for several months, in a series of rating 
decisions, the RO granted entitlement to a temporary total 
evaluation for convalescence for the veteran's right knee 
pursuant to 38 C.F.R. § 4.30 from July 9, 1999, to February 
1, 2000.

Thereafter, in a November 1999 statement, filed in response 
to the September 1999 rating decision, the veteran, citing 
his continued convalescence, maintained that his right knee 
and left knee disabilities warranted evaluations of at least 
50 percent and 30 percent, respectively.  With respect to his 
right knee, he reported that his physician had informed him 
that the condition would never improve and "would assuredly 
get worse."  Further, he asserted that the pain and 
functional loss stemming from his arthritis had not been 
considered.  With respect to his left knee, the veteran 
contended that he would likely have to undergo surgery to 
treat the disability and that he had pain and functional loss 
that inhibit him personally and professionally and that that 
was not considered by the RO when it confirmed and continued 
the 10 percent evaluation.

VA outpatient treatment records, dated from August to 
November 1999, show that the veteran complained of having 
constant right knee pain.  In addition, examiners reported 
that he had right knee flexion to 125 degrees and extension 
to zero degrees and that he had left knee flexion to 130 
degrees.

Thereafter, in a January 2000 report, one of the physicians 
who performed the veteran's right knee surgeries at the 
Syracuse, New York, VA Medical Center prepared a report 
discussing the veteran's right knee condition.  The 
orthopedic surgeon indicated that the veteran was permanently 
partially disabled due to his bilateral post-traumatic 
arthritis.  In addition, she stated that all attempts at 
medical treatment, including physical therapy, injections and 
surgery, had been unsuccessful in correcting the disability, 
which she characterized as moderately disabling.  The 
physician recommended that the veteran participate in 
vocational rehabilitation and reported that, due to his age, 
he was not yet a good candidate for total knee replacement 
surgery.

VA outpatient treatment records, dated from April 1999 to 
February 2000, were subsequently associated with the claims 
folder and reflect that the veteran was seen on numerous 
occasions for treatment of his bilateral knee problems.  The 
entries indicate that the veteran continued to have bilateral 
knee pain and tenderness, and that he had right knee flexion 
to 130 degrees.

In March 2000, the veteran had another formal VA joints 
examination.  At the outset of his report, the physician 
indicated that he had reviewed the veteran's claims folder, 
and he discussed the veteran's pertinent medical history.  
The veteran complained that, despite the right knee 
surgeries, he continued to suffer from bilateral knee pain 
that was aggravated by ascending stairs, squatting, walking, 
and kneeling, as well as prolonged sitting and standing.  The 
physician observed that, due to his knee disabilities, the 
veteran was unable to bicycle or run, and that his orthopedic 
surgeon had indicated that he was not a good candidate for 
right knee replacement surgery because of his age; however, 
he stated that he would need to undergo that surgery in the 
future.

The examination revealed that the veteran ambulated with a 
normal gait and did so without the benefit of any assistive 
devices.  He had right knee flexion to 100 degrees and 
extension to zero degrees, and left knee flexion to 110 
degrees and extension to zero degrees.  In addition, he 
stated that the veteran had an L-shaped scar on his right 
knee that measured 14 centimeters.  The veteran had no 
swelling or effusion but exhibited tenderness at the median 
border of both knees as well as lateral varus malalignment.  
The physician diagnosed the veteran as having bilateral post-
traumatic arthritis of the knees and reiterated that he was 
not yet a candidate for knee replacement surgery due to his 
youth.  In addition, in an April 2000 addendum, an examiner 
stated that the veteran had no laxity or instability.

In April 2000, the veteran submitted a statement drafted by 
his employer, Hydro Development Group Inc., dated earlier 
that same month.  In the report, James S. Grenier, the 
Director of Operations, stated that the veteran was on a 
leave of absence from October 1, 1999 to January 31, 2000, 
and had returned to work on February 1, 2000.  Mr. Greiner 
added that the veteran was employed on a full-time basis at 
Hydro Development Group Inc.

As noted in the introduction, when this matter was initially 
before the Board in October 2000, it was remanded for further 
development and adjudication.  In doing so, the Board cited 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which it held that in adjudicating the issue of 
entitlement to an increased disability rating, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
The Board instructed the RO to afford the veteran a VA 
examination, the report of which addressed the veteran's 
functional impairment in light of the guidance offered by the 
Court in DeLuca.  The Board also noted that the veteran had 
been diagnosed as having bilateral knee arthritis as well as 
a right knee scar and instructed the RO to consider whether 
separate evaluations were warranted for these distinct 
manifestations of the veteran's service-connected knee 
disabilities.  

In the remand, the Board also directed the RO to consider 
whether the criteria for submission for assignment of 
extraschedular evaluations for knee disabilities had been 
met, and if so, to refer the matter to the Undersecretary for 
Benefits or the Director of the Compensation and Pension 
Service for appropriate action.  The Board also instructed 
the RO to inform the veteran of the elements of a claim for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
and permit him the opportunity to respond.  

Finally, although the veteran reported that he received all 
his treatment at the Syracuse, New York VA Medical Center, 
the Board directed the RO to contact him and have him confirm 
that, and to associate any outstanding records of his 
treatment at that facility, dated since 1998, with the claims 
folder.

Consistent with the Board's remand instructions, in February 
2001 the RO wrote to the veteran and requested that he 
identify each of the health care providers who had treated 
him for his knee problems; later that same month, his 
representative responded that the veteran received all of his 
treatment at the Syracuse, New York, VA Medical Center.  

In further compliance with the Board's remand instructions, 
in a May 2001 letter, the RO advised the veteran of the 
provisions of 38 C.F.R. § 3.321 that governed the assignment 
of extraschedular ratings.  In doing so, the RO specifically 
invited the veteran to respond by submitting evidence showing 
that he had frequent period of hospitalization to treat his 
service-connected knee disabilities or that he was forced to 
miss work as a consequence of these conditions.

In addition, in June 2001, the veteran submitted a second 
statement from his employer, [redacted] Inc, in 
which [redacted], the Director of Operations, 
indicated that the veteran was currently employed by the 
company on a full-time basis.  Mr. [redacted] stated, however, 
that he was working on light duty since his last knee 
operation.

Further, in a statement dated later that same month, the 
veteran stated that due to his knee disabilities, he was 
forced to apply ice daily and that he had difficulty falling 
asleep.  In addition, he reported that he received less 
relief from Acetaminophen than he had from Ibuprofen, and 
indicated that he ceased treating the condition with 
Ibuprofen on the advice of his physicians because it 
interfered with the medications he was taking to treat his 
service-connected hypertension.

In a June 2001 report, one of the veteran's treating 
physicians in the orthopedic department of the Syracuse, New 
York, VA Medical Center indicated that the veteran was able 
to work with light duty and should be exempt from having to 
climb or perform heavy lifting.

Pursuant to the Board's remand instructions, in February 2002 
he was afforded another formal VA joints examination.  At the 
outset of the report, the examiner indicated that he had 
reviewed the veteran's claims folder and he discussed the 
veteran's pertinent medical history.  The veteran complained 
that he continued to suffer from pain in both knees and 
reported that they occasionally locked and gave way.  He 
added that he frequently experienced flare-ups at work, 
particularly when he was forced to stand for prolonged 
periods; the veteran reported that he treated this problem by 
applying ice to his knees and by elevating his legs.  The 
veteran further stated that ascending and descending stairs 
was difficult, and that he has knee stiffness in the 
mornings.  In addition, the veteran reported that he was 
unable to kneel or squat and that he had difficulty sleeping 
due to his knee discomfort.

The examiner stated that the veteran walked without a limp 
and was able to get on to the examination table without any 
problem.  Examination of his right knee revealed that he had 
no gross deformities but that he had palpable crepitus on 
motion.  In addition, the examiner reported that he had no 
effusion but that there was some mild instability of the 
knee.  Range of motion testing revealed that he had flexion 
to 120 degrees and extension to zero degrees.  With respect 
to his left knee, the examination disclosed that there was no 
gross deformity, effusion, crepitus or instability.  The 
McMurray's sign was negative and range of motion testing 
disclosed that he had flexion to 110 degrees and extension to 
zero degrees.

The diagnosis was bilateral degenerative joint disease of the 
knees.  Subsequent to offering this assessment, the examiner 
indicated that the veteran exhibited no subluxation of either 
knee and instability of the right knee as described above.  
There was no swelling of either knee and he noted the 
veteran's complaints regarding occasional locking and giving 
way.  The examiner further reported that the veteran did not 
have ankylosis and that there was no evidence of weakened 
movement against resistance.  In addition, the examiner 
stated that, during flare-ups, the veteran's range of motion 
could be further limited.

In further compliance with the Board's remand instructions, 
the RO obtained records of the veteran's VA treatment, dated 
from December 1996 to June 2002.  These records show that the 
veteran continued to be seen for right knee symptoms 
consistent with that noted above.  In addition, the entries 
reflect that the veteran's treating VA examiners noted that 
he had very little cartilage remaining in his right knee and 
contemplated whether right knee replacement surgery was now 
necessary, while noting that it ultimately would be required.  
In addition, range of motion testing revealed that he had 
flexion to 125 degrees, bilaterally, with tenderness.  
Finally, these records reflect that the veteran had a good 
relationship with his boss at Hydro Development Group Inc., 
where he continued to be employed.

In October 2002 written argument, the veteran's 
representative asserted that increased ratings were warranted 
in light of the findings contained in the February 2002 VA 
joints examination report.  His representative further 
contended that VA had not properly considered his functional 
loss and weakness.  The New York State Division of Veterans' 
Affairs also cited the veteran's light-duty status at work 
and the prospect that he would likely need knee replacement 
surgery to treat his right knee condition and argued, "This 
veteran's evidence and situation certainly call for extra-
schedular consideration.  The disability picture is 
definitely exceptional and unusual."

Based on the above evidence and arguments, in an October 2002 
rating decision, the RO granted entitlement to separate 10 
percent evaluations for the veteran's service-connected 
degenerative joint disease of each knee under Diagnostic Code 
5010-5261, effective May 18, 1998.  The RO also denied 
entitlement to ratings in excess of 30 percent and 10 percent 
for his right and left retropatellar compression syndrome.  
In doing so, the RO specifically indicated that it had 
considered whether extraschedular evaluations were warranted 
for the veteran's right and left retropatellar compression 
syndrome and right and left degenerative joint disease, but 
in each case determined that the evidence did not show that 
an exceptional or unusual disability picture was presented.

Finally, in a February 2003 rating decision, the RO 
determined that its October 2002 rating decision contained 
clear and unmistakable error in not increasing the veteran's 
left retropatellar compression syndrome to 30 percent, also 
effective May 18, 1998.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

A.  Right and left knee retropatellar compression syndrome

The veteran's right and left knee disabilities are currently 
rated as 30 percent disabling pursuant to Diagnostic Code 
5257.  Under this diagnostic code, a maximum rating of 30 
percent is warranted for severe knee disability.  As such, a 
higher schedular rating is not available for either his right 
or left retropatellar compression syndrome under this code, 
and there is no other code under which the veteran could be 
evaluated for this condition.  As such, increased ratings for 
the veteran's right retropatellar compression syndrome and 
left retropatellar compression syndrome are not available.

B.  Right and left knee degenerative joint disease

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56703 (1998).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. § 
7104(c).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Here, the RO has assigned separate 10 percent evaluations for 
the veteran's right and left degenerative joint disease under 
Diagnostic Code 5010.  Pursuant to this code, which in turn 
invokes the criteria set forth in Diagnostic Code 5003, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (here, Diagnostic Codes 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Further, as noted above, 38 C.F.R. 
§ 4.59 provides that a disability manifested by actually 
painful motion due to unstable or malaligned joints due to 
healed injury is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

Right knee

A review of the evidence shows that the veteran's right knee 
degenerative joint disease is productive of considerable pain 
and significant functional impairment, and will likely 
require replacement surgery.  As discussed above, however, 
this manifestation of the veteran's service-connected right 
knee disability is evaluated based on limitation of motion 
due to pain.  In this regard, range of motion findings for 
the veteran's right knee obtained during the August 1998, 
July 1999, March 2000 and February 2002 formal VA 
examinations, as well as those obtained during outpatient 
treatment, with the exception of a finding obtained shortly 
following the veteran's second right knee surgery in July 
1999, have repeatedly been consistent with a noncompensable 
evaluation under both codes 5260 and 5261.  In this regard, 
the Board notes that because of the veteran's need for 
convalescence following that surgery, the RO granted a 
temporary total evaluation, which extended from July 9, 1999, 
to January 31, 2000.  As such, the veteran has already been 
compensated for additional functional loss and impairment or 
his right knee, and therefore a higher schedular rating based 
on the July 1999 range of motion finding is not warranted.  

In light of the above, the Board finds, however, that given 
the veteran's significant pain and functional loss, as well 
as the resulting limited motion shown, a 10 percent 
evaluation is appropriate.  See 38 C.F.R. § 4.59.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-7; 
Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  .

Left knee

A review of the evidence shows that, as with his right knee, 
the veteran's left knee degenerative joint disease is 
productive of considerable pain and significant functional 
impairment.  The Board reiterates, however, this 
manifestation of the veteran's service-connected left knee 
disability is evaluated based on limitation of motion due to 
pain.  In this regard, range of motion findings for the 
veteran's right knee obtained during the August 1998, July 
1999, March 2000 and February 2002 formal VA examinations, as 
well as those obtained during outpatient treatment, have 
repeatedly been consistent with a noncompensable evaluation 
under both codes 5260 and 5261.  The Board finds, however, 
that given the significant pain and functional loss, as well 
as the resulting limited motion shown, a 10 percent 
evaluation is appropriate.  The assignment of this evaluation 
is consistent with the intent of the rating schedule to 
recognize painful motion as warranting at least the minimum 
evaluation for the joint.  See 38 C.F.R. § 4.59.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-7; 
Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

C.  Other applicable codes to rate the veteran's bilateral 
degenerative joint disease

In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic codes that provide 
for assignment of a higher evaluation for the veteran's right 
and left degenerative joint disease.  However, because the 
evidence shows that the veteran does not have ankylosis of 
either knee, and in the absence of clinical evidence of or of 
disability comparable to left knee ankylosis or impairment of 
fibula or tibia, evaluation under Diagnostic Codes 5256 or 
5262, the only diagnostic codes (apart from Diagnostic Code 
5257) providing for assignment of an evaluation in excess of 
10 percent, is not warranted.  

D.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right and left knee 
disabilities result in so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no indication that the disabilities result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  In reaching this 
conclusion, the Board notes that despite being placed on 
light-duty status due to his right and left knee 
disabilities, the veteran continues to be employed on a full-
time basis, and indeed, has a good relationship with his 
employer.  Further, although the veteran had two right knee 
surgeries during the course of this appeal, he was not 
hospitalized on any other occasion to treat either his right 
or left knee disabilities, and thus the right and left knee 
disabilities have not been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In fact, 
because of his need for convalescence, the RO granted 
entitlement to a temporary total evaluation from July 9, 
1999, to January 31, 2000.  In the absence of evidence of 
these factors, the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for right knee retropatellar compression 
syndrome is denied.

An increased rating for left knee retropatellar compression 
syndrome is denied.

An increased rating for right knee degenerative joint disease 
is denied.

An increased rating for left knee degenerative joint disease 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

